IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,298


EX PARTE DERRICK SCOTT LOCKAMY, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 3013090 IN THE 403RD JUDICIAL  
DISTRICT COURT TRAVIS COUNTY 


 Per Curiam.


O P I N I O N


 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure.  Ex parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).  Pursuant
to Count II of the indictment in this cause, Applicant was convicted of robbery and sentenced
to confinement for a term of six years.  Additionally, pursuant to Count III, Applicant was
convicted of theft of a firearm, and his sentence was assessed at eighteen months in a state
jail facility.  Applicant did not appeal either conviction or sentence. 
	Applicant contends that the Texas Department of Criminal Justice is failing to credit
his sentences with pre-sentence jail time credit granted by the trial court as reflected on the
judgments revoking Applicant's community supervision. 
	Following a remand, with respect to Applicant's conviction under Count II, the trial
court has found that Applicant is entitled to time credit toward the expiration of his six-year
sentence for the period of time he spent in confinement from June 13, 2002 to June 19, 2002
as provided on the judgment revoking community supervision.  After a review of the record,
we agree. Therefore, the Texas Department of Criminal Justice shall grant Applicant time
credit on six-year sentence in cause number 3013090, under Count II, from the 403rd Judicial
District Court of Travis County, Texas, from June 13, 2002 to June 19, 2002.  All other relief
requested under Count II is denied. 
	With respect to Count III, the trial court has determined that Applicant discharged his
eighteen-month sentence on January 22, 2005.  Therefore, we find that Applicant's claim as
it is raised under Count III is moot; accordingly, his claim is dismissed.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division, Review and Release Division, and the Board of Pardons
and Paroles Division.

DELIVERED: November 16, 2005
DO NOT PUBLISH